Citation Nr: 0013070	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO declined to reopen a claim of entitlement to 
service connection for a psychiatric condition, reasoning 
that new and material evidence had not been submitted since a 
final April 1979 Board decision.

The claim came before the Board in February 1997, at which 
time the Board determined that new and material evidence had 
been presented with which to reopen the claim.  Having 
reopened the claim, the Board then remanded the claim for 
additional evidentiary development and for RO readjudication 
of the claim.  The development requested has been undertaken 
and the claim now returns to the Board.


FINDING OF FACT

A psychiatric disorder did not manifest during service or 
within the first post-service year.  The weight of the 
evidence does not establish that a psychiatric condition 
diagnosed subsequent to the appellant's first post service 
year was etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as paranoid 
schizophrenia, was not incurred in or aggravated as a result 
of the appellant's active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he had a chronic psychiatric 
disorder which began during service or within the one year of 
his discharge from service, warranting a grant of service 
connection.  

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.

Applicable Law and Regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be shown 
directly or, for certain chronic diseases, including 
psychoses, is presumed if the disease manifested to a degree 
of 10 percent or more within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects such as personality 
disorders are not considered to be diseases or injuries for 
the purposes of service connection.  38 C.F.R. § 3.303(c), 
4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
and cases cited therein.

Additional law and regulations will be discussed where 
appropriate below.


Factual Background

Upon the appellant's enlistment examination conducted in 
December 1963, psychiatric evaluation was normal.  The 
records showed that in 1964, the appellant was charged with 
several offenses, including fighting, stealing and failure to 
obey an unlawful order.  The appellant underwent a 
neuropsychiatric evaluation in September 1964, at which time 
a diagnosis of passive-dependent personality was made and 
administrative separation from service was recommended.  Upon 
examination conducted in February 1965 prior to discharge, 
psychiatric evaluation was abnormal and chronic, severe, 
passive-dependent personality was diagnosed.  In February 
1965, the appellant was given an administrative discharge due 
to unsuitability.

Many private medical records were added to the file 
reflecting that the appellant was treated for both drug 
problems and a psychiatric condition from 1970 forward.  
Private medical records from Bridgewater State Hospital 
revealed that the appellant was first seen there in September 
1970, at which time it was noted that he was obviously under 
the influence of drugs.  A diagnostic impression was 
deferred.  His second admission to that facility was in 
October 1971, at which time a diagnosis of schizophrenia 
reaction, chronic paranoid type, was made and a history of 
drug addiction noted.  The appellant was hospitalized many 
more times throughout the 1970's.

Private medical records were also received from the Worcester 
State Hospital reflecting that the appellant was initially 
hospitalized there in November 1972 with a diagnosis of 
paranoid schizophrenia, and was hospitalized many times 
thereafter for treatment of a psychiatric disorder and drug 
abuse.  

The appellant filed an initial claim of entitlement to 
service connection for a psychiatric disability in September 
1974.

A September 1974 statement from a counseling service 
indicated that the appellant had been seen in June 1974 
seeking medication for auditory hallucinations.  The 
statement indicated that the appellant had been arrested in 
July 1974 following which he was hospitalized for observation 
at a private facility.  The statement indicated that the 
appellant then returned for treatment at the counseling 
service in August 1974.

A VA examination was conducted in November 1974, at which 
time the examiner noted that the appellant's symptoms of 
auditory hallucinations began in 1969, about the same time 
that the appellant began using drugs.  The examiner indicated 
that the appellant's psychosis began in about 1968 or 1969, 
concomitantly with the appellant's use of heroin, marijuana, 
acid, morphine, and methamphetamine.  A diagnosis of 
schizophrenia, undifferentiated type, with a past history of 
drug addiction was made.  The examiner opined that this was 
"probably a compensable disease", even though it began 
about four years subsequent to his service.  It was stated by 
the examiner that "the schizophrenic psychosis was probably 
just released by the loosening of repression due to drug use 
or abuse".  

In December 1974, private hospitalization reports were 
received showing that the appellant was hospitalized in 
November 1972 at which time he was treated for paranoid 
schizophrenia, and in July 1974 at which time he was treated 
for psychosis with drug intoxication.

The appellant and his father provided testimony at a hearing 
held at the RO in September 1978.  The appellant testified 
that he first experienced problems in boot camp when he was 
beaten up.  He testified that following service, he worked as 
a machinist from 1965 to 1967, until his employment was 
terminated.    

The case came before the Board and was denied in an April 
1979 decision.  The Board concluded that a psychiatric 
condition first diagnosed in October 1971, was not incurred 
in service or within the year subsequent to discharge.    

The appellant filed to reopen his claim in August 1993.  In 
support of the claim, treatment records from the University 
of Massachusetts Medical Center were submitted reflecting 
that the appellant was hospitalized there in June 1993, 
following which discharge diagnoses of chronic 
undifferentiated schizophrenia and polysubstance abuse were 
made.

Correspondence dated in September 1993 was submitted by a 
case manager from the Worcester State Hospital.  Therein, the 
case manager indicated that the appellant was first admitted 
to that hospital in November 1972, and consistently carried a 
diagnosis of chronic paranoid schizophrenia as well as 
polysubstance abuse since that time.  It was noted that the 
appellant had been admitted 26 times to the hospital as of 
September 1993.  The case manager noted that although the 
appellant reported being discharged from the Navy for 
psychiatric reasons, the records did not shown a consistent 
history of psychiatric hospitalization until November 1972. 

Medical records from the Worcester State Hospital dated from 
1977 to 1993 were also forwarded.  The earliest hospital 
admission documented in those records was in December 1977, 
at which time the appellant was treated for schizophrenia.  
The records reflect that the appellant had many treating 
physicians including a Dr. Goldstein, who was shown to have 
treated the appellant in 1979, 1981, 1984 and 1985.  The 
records documented that the appellant's earliest 
hospitalization was at another hospital in 1970 for drug 
treatment. 

In March 1994 a private medical statement from a psychiatrist 
was received indicating that he had treated the appellant 
since 1993, and that in his opinion, the appellant was 100 
percent disabled due to severe and chronic mental illness, 
schizoaffective disorder.  


In January 1995, the RO received correspondence on the 
letterhead of the Worcester State Hospital signed by "Irwin 
Goldstien."  The correspondence, dated in September 1994, 
stated the following:

I am a psychiatrist at Worcester State 
Hospital and have been treating [the 
appellant] off and on for a chronic 
mental disorder/chronic paranoid 
schizophrenia off and on since b (sic) 
April of 1965 after he got out of the 
service in February of 1965.  I am off 
(sic) opinion that [the appellant] is 100 
per cent (sic) disabled and is unable to 
work. 

The appellant presented testimony at a hearing held at the RO 
in January 1995.  He testified that during service he had 
hallucinations and was hearing voices.  He stated that during 
service he saw a psychiatrist in 1965 and was told that he 
was suffering from schizophrenia.  The appellant testified 
that he was treated for schizophrenia during his first post-
service year at Worcester Hospital.

The claim came before the Board in February 1997, at which 
time it was determined that new and material evidence had 
been submitted and the claim was reopened.  The Board then 
remanded the claim for additional evidentiary development to 
include obtaining any additional clinical records and 
scheduling the appellant for a VA examination.  

In June 1998, correspondence from the appellant's guardian 
was received.  Therein the guardian stated that the appellant 
had asked for help in compiling the dates and places of his 
various hospitalizations.  The guardian noted that the 
appellant had just had a stroke and that it was difficult to 
get details from him, but that he had contacted the 
appellant's father to get some information.  The guardian 
indicated that he would send any information as soon as it 
was available.  

The appellant underwent a VA examination for mental disorders 
in November 1999.  It was noted that a review of the 
appellant's military records indicated that he had severe 
behavioral problems since joining the military.  The examiner 
pointed out records which reflected that the appellant had a 
negative attitude, had difficulty relating to his fellow 
sailors, was incarcerated for stealing and had a number of 
social difficulties.  It was noted that comprehensive mental 
status examinations conducted during service had ruled out 
thought disturbances or psychotic processes and the appellant 
was discharged from service due to passive-aggressive 
personality/passive dependent type personality disorder.  The 
history indicated that after his discharge, the appellant 
developed a severe drug problem for which he was hospitalized 
in 1971 and during the 1970's.  The examiner commented that 
individuals who develop drug problems subsequent to prison 
terms often develop psychotic symptoms as a result of taking 
drugs, which may be the case with the appellant.

Mental status examination revealed that there was evidence of 
major thought disturbance.  It was noted that the appellant 
did exhibit all of the symptoms and signs of a psychosis.  A 
diagnosis of paranoid type schizophrenia as made.  The 
examiner opined that confirmation and detailed information 
regarding the appellant's early treatment as described in the 
September 1994 correspondence was advisable.  The examiner 
also observed that the September 1994 correspondence, which 
allegedly was written by a psychiatrist, was questionable in 
that it was not written in a professional manner.  It was 
noted that this was a letter that could be typed and signed 
by anyone and that it did not contain any mental health 
information which would contribute to the claim that he was 
in treatment at private hospital during the period from 1965 
to 1970.  The examiner opined that it could well be that the 
appellant's psychosis was precipitated by drugs which then 
induced the symptoms and signs of paranoid schizophrenia. 

Analysis

Initial Matters

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits.

As indicated above, this claim was previously before the 
Board in February 1997, at which time the it was determined 
that subsequent to a final Board decision dated in April 1979 
in which the claim of entitlement to service connection for a 
psychiatric disorder was denied, new and material had been 
presented with which to reopen the claim.  In reopening the 
claim, the Board noted that the evidence added to the record 
since the April 1979 Board decision included correspondence 
dated in September 1994, purportedly authored by a 
psychiatrist, indicating that he had been treating the 
appellant on and off for a chronic mental disorder since 
April 1965 [which was within the one year presumptive period 
after service].  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In light of 
the holding in Justus, and inasmuch as prior to the 
submission of the September 1994 statement, there was no 
indication that a psychiatric disorder manifested or had been 
treated in service or within the appellant's first post-
service year, the Board determined that new and material 
evidence sufficient to reopen the claim had been submitted.  
The claim was then remanded to the RO for evidentiary 
development and readjudication consistent with that decision.  

Since new and material has been presented and the claim has 
been reopened, the Board turns to the issue of whether 
entitlement to service connection for a psychiatric disorder 
is well grounded.  In order for the appellant's claim to be 
well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  As alluded to above, a psychosis is a chronic 
disease which under applicable regulation may be presumed to 
have been incurred in service if the evidence demonstrates 
that the appellant had the disorder during the applicable 
presumptive period; and the appellant presently has the same 
condition.  See 38 C.F.R. §§ 3.307; 3.309.

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, the evidence clearly reflects that the 
appellant has a psychiatric disorder which has been most 
recently diagnosed as paranoid schizophrenia.  Accordingly, a 
current disability is shown.  Further, the record includes a 
September 1994 statement, purportedly authored by a 
psychiatrist, who indicated that he treated the appellant 
"off and on" for chronic paranoid schizophrenia since April 
1965.  This evidence, which must be presumed to be credible 
under King, is sufficient to show the incurrence of a 
psychiatric disorder in service or within one year of the 
appellant's discharge from service.  Although the 
truthfulness of this statement is presumed for the limited 
purpose of ascertaining whether the claim is well grounded, 
the presumption of credibility does not extend beyond this 
predicate determination.  Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).

Accordingly, the Board finds the claim well-grounded.

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  In this case, pursuant to a 1997 
Board remand the appellant was afforded a recent VA medical 
examination in November 1999.  In addition, it appears that 
all available pertinent medical records have been obtained.  

Discussion of the merits of the claim

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein. Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is in support of or against 
the claim or is in equipoise.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Inasmuch as the Board has found the claim well grounded, the 
Board is now required to assess the credibility and the 
probative value of proffered evidence in light of the record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The critical inquiry is whether the evidence shows that a 
psychiatric condition manifested during service or within the 
first post-service year, or shows that a psychiatric disorder 
diagnosed after service had an etiological relationship to 
service.  

The service medical records were entirely negative for 
treatment or a diagnosis of a psychosis.  The records did 
reflect that the appellant was treated for a diagnosed 
personality disorder.  However, as discussed above congenital 
or developmental defects such as personality disorders are 
not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Virtually all of the medical evidence fails to show that a 
psychiatric disorder was diagnosed or treated within the 
appellant's first post-service year, that is by February 
1996.  There are numerous references which point to the 
appellant's psychotic symptoms, including hallucinations, 
beginning in approximately 1969, several years after he left 
service.  The appellant's use of illegal drugs at that time 
has been suggested as a cause for his psychosis in a number 
of examination and treatment reports, described in detail 
above, most recently by the VA examiner in November 1999.

However, as noted previously, the record does contain 
correspondence dated in September 1994, purportedly authored 
by a psychiatrist from the Worcester State Hospital, who 
indicated that he treated the appellant "off and on" for 
chronic paranoid schizophrenia since April 1965, which was 
during the appellant's first post-service year.

In the 1999 VA examination report, the examiner observed that 
the September 1994 statement was questionable in that it was 
not written in a professional manner with such details as one 
would expect to find in a traditional mental health kind of 
letter.  

The Board also notes that the September 1994 correspondence 
was signed by "Irwin Goldstien," and observes that a review 
of the clinical records shows that the appellant was treated 
for his psychiatric disorder by a Dr. Goldstein, in 1979, 
1981, 1984 and 1985.  The letter, which has been quoted 
above, contains other typographical and spelling errors which 
one would not expect to encounter in a letter written by a 
medical professional.

Moreover, the record contains correspondence dated in 
September 1993 which was submitted by a case manager from the 
Worcester State Hospital in which the case manager 
specifically stated that the appellant was first admitted to 
that hospital in November 1972.  

The Board concludes that the September 1994 purported 
statement of the treating psychiatrist is not credible.  The 
Board's conclusion is based on the following: no other 
medical evidence indicates that the appellant received 
psychiatric treatment until 1970; a case manager for the 
Worcester State Hospital specifically stated that the 
appellant was not initially treated there until 1972; the VA 
examiner's 1999 opinion that the September 1994 statement 
does not appear to be consistent with a traditional mental 
health letter; the fact that the name of the psychiatrist on 
that letter was misspelled; the psychiatrist whose name was 
used to sign the September 1994 correspondence was not shown 
to have treated the appellant until the late 1970s.

The appellant in January 1995 testified that he was treated 
by a psychiatrist at Worcester State Hospital within a year 
after he left service.  The Board must consider such 
evidence.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303;  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
the Board notes that the appellant testified at another 
hearing in September 1978, at which time he did not mention 
being treated for psychiatric problems in 1965.  Moreover, as 
discussed above, with the exception of the dubious letter 
from Dr. "Goldstien" the medical evidence, including 
information from Worcester State Hospital, places his initial 
psychiatric treatment a number of years later.  The Board 
finds that the appellant's 1995 statement is outweighed by 
the other evidence of record.

Accordingly, the evidence does not establish that a 
psychiatric disorder was treated or diagnosed in service or 
within the appellant's post-service year.

The medical evidence reflects that the appellant's earliest 
symptoms consisted of auditory hallucinations occurred in 
approximately 1969.  Medical records from Bridgewater State 
Hospital revealed that the appellant was first hospitalized 
in September 1970, at which time a diagnostic impression was 
deferred.  His second admission to that facility was in 
October 1971, at which time a diagnosis of schizophrenia 
reaction, chronic paranoid type, was made and a history of 
drug addiction noted.  The 1971 hospitalization represents 
the earliest evidence of a diagnosis of a psychiatric 
condition.  

Accordingly, the pertinent inquiry is whether the evidence 
establishes that the current psychiatric disorder, which was 
diagnosed more than year after service, is related to 
service.  

The Board is aware that during a VA examination conducted in 
November 1974, the examiner noted that the appellant's 
earliest symptoms began in 1969, about the same time that the 
appellant began using drugs.  The examiner then indicated 
that the appellant's psychosis began in about 1968 or 1969, 
concomitantly with his use of heroin, marijuana, "acid", 
morphine, and methamphetamine.  Nonetheless, the examiner 
opined that this was "probably a compensable disease", even 
though it began about four years subsequent to his service.  

The Board notes that the 1974 VA opinion specifically found 
that the initial onset of the appellant's psychotic disorder 
was, at the earliest, three years following service.  There 
was no explanation of the comment that "it is probably a 
compensable disease".  The examiner further stated "the 
schizophrenic psychosis was probably just released by the 
loosening of repression due to drug use or abuse", which 
although unclear does not mention the appellant's service.  
Indeed, the opinion appeared to link the appellant disorder 
to post-service drug use.  To the extent that this opinion 
may implicate service as a cause of the appellant's 
psychosis, the Board believes that it is outweighed by there 
remainder of the medical evidence.

Private medical records dated from 1970 to the 1990's, during 
which time the appellant was hospitalized for psychiatric 
care and/or drug abuse over 20 times, fail to reflect that 
his psychiatric disorder was related to service.   

Furthermore, upon VA examination conducted in November 1999, 
the examiner failed to etiologically link the appellant's 
psychiatric disorder to service.  The examiner opined that it 
could well be that the appellant's psychosis was precipitated 
by drugs which then induced the symptoms and signs of 
paranoid schizophrenia. 

In summary, the weight of the clinical evidence fails to 
establish an etiological relationship between the appellant's 
psychiatric disorder and his service.  To the extent that the 
1974 VA examiner's vague statement that the disability was 
"probably a compensable disease" may be interpreted a 
meaning that the disability was present during service or 
within one year thereafter, that conclusion is contradicted 
by other statements made by the same examiner in the same 
report.  Moreover, there remainder of the medical evidence 
uniformly supports the proposition that the appellant's 
schizophrenia was due to drug use in the late 1960's, well 
after service and the one year presumptive period.  The 
preponderance of the medical evidence is therefore against 
the appellant's claim.

The appellant himself maintains that his psychiatric disorder 
had its onset in service or within the year thereafter or 
that it is otherwise related to service.  However, it is now 
well established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no probative weight.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In conclusion, inasmuch as the preponderance of the evidence 
fails to show that a psychiatric disorder manifested during 
service or within the first post-service year, or that there 
is an etiological relationship between the psychiatric 
disorder and the appellant's service, the Board concludes 
that the appellant's claim of entitlement to service 
connection for a psychiatric disorder is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

